Citation Nr: 0937058	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-28 444A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis and degenerative joint disease of the 
right knee.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1988 to 
February 1992. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2004 
rating decision by a Department of Veterans Affairs 
(hereinafter VA) Regional Office.  The case was remanded for 
additional development in April 2009 and is now ready for 
appellate review of the issue of entitlement to a rating in 
excess of 10 percent for osteoarthritis and degenerative 
joint disease of the right knee.  

In February 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The issue of entitlement to a compensable initial rating for 
bilateral hearing loss  addressed in the REMAND portion of 
the decision below requires additional development and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Motion in the right knee is to full extension and, at worst, 
120 degrees for flexion. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for osteoarthritis and degenerative joint disease of the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §, 4.71, Diagnostic Codes (DCs) 5010, 
5260, 5261 (2008).   
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007). 

First with regard to the duty to notify, in a letter dated in 
September 2004, the RO advised the claimant of the 
information necessary to substantiate his service connection 
claim.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was later provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  

The September 2004 letter was sent prior to the initial 
adjudication of the claim.  The actions of the RO have served 
to provide the Veteran with actual notice of the information 
needed to prevail, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication of this issue.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Therefore, the Board finds 
that there was no prejudicial error; notification errors did 
not affect the essential fairness of the adjudication.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, the 
Board finds that the duty to notify has been satisfied with 
respect to the issue decided below 

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements and evidence he presented.  The Veteran was also 
afforded a VA examination in June 2009, as directed by the 
Board in its April 2009 remand, that contain detailed 
clinical findings, to include from range of motion testing of 
the right knee, that are sufficient to determine the proper 
rating to be assigned for osteoarthritis and degenerative 
joint disease of the right knee.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review of the issue 
adjudicated below may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim decided below that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim adjudicated in this 
decision.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for osteoarthritis and degenerative joint disease of 
the right knee based on the assignment of the initial rating 
for this condition following the initial award of service 
connection for by rating action in December 2004.  The United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. 
Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. App. at 
58.  
 
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.  DC 5010 

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2008).  In the event of a disability manifesting both 
limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

As indicated, service connection for osteoarthritis and 
degenerative joint disease of the right knee was granted by a 
December 2004 rating decision.  A 10 percent rating was 
assigned effective from June 24, 2004.  Service connection 
had previously been granted for residuals of a meniscectomy 
of the right knee, and the December 2004 rating decision 
indicated that osteoarthritis and degenerative joint disease 
of the right knee was related to the service connected 
meniscectomy residuals.  

Evidence of record at the time of the December 2004 rating 
decision included reports from an October 2004 VA examination 
that showed the Veteran reporting having a sore and tender 
kneecap that gives out, swells and occasionally locks.  He 
reported no recent treatment for the right knee.  The 
physical examination of the right knee revealed well-healed 
arthroscopic scars; motion from full extension to 140 degrees 
of flexion; slight generalized swelling; tenderness over the 
anteromedial and anterolateral joint line as well as over the 
facets of the patella; and no crepitation of the patella.  
The ligaments were stable and there was tenderness over the 
medial collateral ligament.  The McMurray test was negative 
and x-rays were interpreted as showing minimal degenerative 
changes.  The diagnoses included slight osteoarthritis.  

At the June 2009 VA examination, it was noted that there was 
no instability of the right knee but that it gave way, with 
pain, weakness, weekly locking episodes, effusion, and 
inflammation.  There was no incoordination.  Severe weekly 
flareups were reported that resulted in the Veteran missing 
National Guard duty.  He said he is able to stand for 15 to 
30 minutes and walk 1 to 3 miles.  He wears a knee brace.  
Gait was normal and there was crepitus, tenderness, pain at 
rest and guarding of movement.  The physical examination 
showed no instability and motion was from full extension to 
120 degrees of flexion with pain following repetitive motion.  
X-rays showed minor bilateral degenerative changes.  The 
examiner noted that there were significant effects on 
occupational activities due to decreased mobility, lack of 
stamina, decreased strength, and pain.  The right knee 
disability was said to prevent sports, moderately impact the 
ability to perform chores, mildly impact driving, and result 
in no impairment of shopping, exercise, recreation, feeding, 
bathing, dressing, toileting, or grooming.

The pertinent evidence above does not reflect that motion in 
the right knee is limited to a degree that warrants a rating 
in excess of 10 percent for the right knee under Diagnostic 
Codes 5260, 5261.  As such, a rating in excess of 10 percent 
for limitation of motion resulting from arthritis of the 
right knee cannot be assigned.  As instability is not 
objectively demonstrated, increased compensation under DC 
5257 cannot be assigned.  There is also no evidence 
suggesting that entitlement to a staged rating or ratings are 
warranted for the service connected osteoarthritis and 
degenerative joint disease of the right knee under any 
applicable diagnostic code.   See Fenderson, Hart, supra.

While flareups are described, there is no quantifiable 
objective evidence which would suggest that entitlement to 
increased compensation based on "flareups" of pain is 
warranted under the provisions of 38 C.F.R. § 4.40 with 
regard to giving proper consideration to the effects of pain 
in assigning a disability rating, or the provisions of 38 
C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the 10 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  
 
The Veteran asserts a much more debilitating condition due to 
his service connected osteoarthritis and degenerative joint 
disease of the right knee disability than was demonstrated by 
the evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim for an increased initial rating for osteoarthritis 
and degenerative joint disease of the right knee disability 
must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis and degenerative joint disease of the right 
knee is denied.  


REMAND

The April 2009 remand directed that the Veteran be afforded a 
VA audiometric examination to assess the severity of his 
service connected bilateral hearing loss.  Such an 
examination was attempted in May 2009, but audiometric 
readings could not be obtained because the Veteran's 
responses were too variable to be considered reliable.  The 
examiner stated the Veteran would have to be re-evaluated to 
obtain more reliable audiometric results for adjudication 
purposes.  As such, the Veteran's representative, citing 
Stegall v. West, 11 Vet. App. 268 (1998), has requested that 
the case be remanded to afford the Veteran another VA 
audiometric examination.  

The Board is in agreement with the Veteran's representative 
that the claim for an increased initial rating for bilateral 
hearing loss must be remanded to schedule the Veteran for a 
VA audiometric examination in order to comply with the duty 
to assist the Veteran.   See 38 U.S.C.A.  5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (finding that fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one); Stegall, 
supra (finding that the Board is required to insure 
compliance with the instructions of it remands).  

This remand will also afford the RO the opportunity to review 
evidence received at the Board in September 2009 that was not 
accompanied by a waiver and was not considered in the most 
recent supplemental statement of the case completed in August 
2009.  38 C.F.R. § 19.31.  Accordingly, the case is REMANDED 
for the following action:

1.  The Veteran must be afforded a VA 
examination to determine the extent of 
his service-connected bilateral hearing 
loss.  All pertinent symptomatology and 
findings must be reported in detail.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
must be conducted pursuant to 38 C.F.R. § 
4.85 in order to establish the current 
severity of the service-connected 
bilateral hearing loss.  As such, it must 
be conducted by a state-licensed 
audiologist and include a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.
2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim for an 
increased initial rating for bilateral 
hearing loss must be readjudicated by the 
RO.  If this readjudication does not 
result in a complete grant of all 
benefits sought by the Veteran, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case which includes consideration of the 
statement from the Veteran and evidence 
received at the Board in September 2009 
and an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


